 1   XAVIER BECERRA                                           DENNIS J. HERRERA
     Attorney General of California                           City Attorney
 2   JOHN P. DEVINE                                           CHERYL ADAMS
     Supervising Deputy Attorney General                      Chief Trial Deputy
 3   ROSAILDA PEREZ                                           CHRISTOPHER B. WHITMAN
     Deputy Attorney General                                  Deputy City Attorney
 4   State Bar No. 284646                                     State Bar No. 223636
      455 Golden Gate Avenue, Suite 11000                      1390 Market Street, Sixth Floor
 5    San Francisco, CA 94102-7004                             San Francisco, CA 94102-5408
      Telephone: (415) 510-3506                                Telephone: (415) 554-4240
 6    Fax: (415) 703-5480                                      Fax: (415) 554-3837
      E-mail: Rosailda.Perez@doj.ca.gov                        E-mail: chris.whitman@sfcityatty.org
 7   Attorneys for Defendant                                  Attorneys for Defendant
     California Highway Patrol                                City & County of San Francisco
 8
     GEORGE J. VASQUEZ                                        SARWINDER S. DHANJAN
 9   George J. Vasquez, Professional Law Corp.                SSD Law Firm PC
     State Bar No. 291395                                     State Bar No. 292496
10    5588 N. Palm Ave., Ste. 109                               392 W. Fallbrook Ave., Ste. 108
      Fresno, CA 93704                                          Fresno, CA 93711
11    Telephone: (559) 334-3783                                 Telephone: (559) 342-2000
      Fax: (559) 476-5236                                       Fax: (559) 400-8570
12    E-mail: gvasquez@georgevasquezlaw.com                     E-mail: sdhanjan@lawfirmssd.com
     Attorney for Plaintiffs                                    Attorney for Plaintiffs
13
14                         IN THE UNITED STATES DISTRICT COURT

15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                SAN FRANCISCO DIVISION

17
18
     CHRISTOPHER HEFFNER, et al.,                       18-cv-02740-RS
19
                                      Plaintiffs,       STIPULATION TO DISMISS ENTIRE
20                                                      ACTION WITH PREJUDICE, ORDER
                  v.
21                                                      Judge:        Hon. Richard G. Seeborg
                                                        Trial Date:   N/A
22   CALIFORNIA HIGHWAY PATROL, et                      Action Filed: February 2, 2018
     al.,
23
                                    Defendants.
24

25

26

27

28
                                                    1
                                        Stipulation for Voluntary Dismissal with Prejudice (18-cv-02740-RS)
 1         The parties, through their respective attorneys of record, hereby stipulate and agree that the

 2   entire action should be dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure

 3   41(a)(1)(A)(ii). This stipulation to dismiss the entire action includes Doe Defendants 1 to 50 in

 4   Plaintiffs’ Complaint, as well as any and all unnamed law enforcement officers or employees of

 5   the California Highway Patrol and of the City and County of San Francisco.

 6         All parties will bear their own fees and costs.

 7
     Dated: September 19, 2018                                Respectfully submitted,
 8
                                                              XAVIER BECERRA
 9
                                                              Attorney General of California
10                                                            JOHN P. DEVINE
                                                              Supervising Deputy Attorney General
11
                                                              /s/Rosailda Perez
12
                                                              ROSAILDA PEREZ
13                                                            Deputy Attorney General
                                                              Attorneys for Defendant CHP
14
                                                             /s/ Christopher Whitman
15
                                                              CHRISTOPHER B. WHITMAN
16                                                            Deputy City Attorney
                                                              Attorneys for Defendant City & County of SF
17
18                                                            /s/George Vasquez

19                                                            GEORGE J. VASQUEZ
                                                              SARWINDER S. DHANJAN
20                                                            Attorneys for Plaintiffs

21

22
     SF2018200281
     21236352.docx
23

24

25

26

27

28
                                                       2
                                             Stipulation for Voluntary Dismissal with Prejudice (18-cv-02740-RS)
 1                                                 ORDER

 2         IT IS ORDERED that the entire action is dismissed, with prejudice, pursuant to Fed. R.

 3   Civ. P. 41(a)(1)(A)(ii). All parties shall bear their own fees and costs.

 4         All future hearing dates are vacated.

 5

 6         Dated: _____________
                  10/9/18                                           _______________________

 7                                                                  United States District Judge

 8

 9
10
11
12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
                                                       3
                                             Stipulation for Voluntary Dismissal with Prejudice (18-cv-02740-RS)
